Citation Nr: 1541208	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2012, the Board remanded the claims for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is shown to have been productive of symptoms that include nightmares, sleep disturbance, a loss of interest in hobbies and activities, irritability, and depression, but not occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disability is: PTSD, evaluated as 30 percent disabling; his combined rating is 30 percent.  

3.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation - PTSD

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  

In November 2007, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date for service connection of August 18, 2004.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).   

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, the Veteran's discharge (DD Form 214) shows that he served in Vietnam for about one year, that his military occupation specialty was light weapons infantryman, and that his awards include the Combat Infantryman Badge.  The Veteran was not treated for psychiatric symptoms during service.  Following service, he first received treatment for psychiatric symptoms was in about December 2001, at which time he was not found to have a psychiatric diagnosis.  A December 2002 VA examination report showed complaints of symptoms that included anxiety, depression, agitation, and nightmares.  It contained Axis I diagnoses of generalized anxiety disorder, and depressive disorder, NOS (not otherwise specified), with a GAF score range of 55-60 (current and for the past year).  See 38 C.F.R. § 4.1 (2015).  

The medical evidence dated during the time period in issue is summarized as follows:

VA progress notes, dated between August 2004 and 2005, show that the Veteran's medications included Sertraline and Trazodone.  They contain "problem lists" noting depression NOS.  Overall, the VA progress note contains findings showing that the Veteran denied audio and visual hallucinations, delusions, and suicidal and homicidal ideation.  On examination, he was alert and oriented to person, time, place, and situation.  He was casually dressed with adequate hygiene and grooming.  He showed no difficulty with concentration or attention.  Speech was clear, concise, linear, and goal-directed.  Thought process was coherent.  Thought content was not psychotic or dangerous.  Intellect appeared to be above average.  Sensorium appeared clear.  Insight and judgment into illness was adequate.  Cognitive function appeared intact.  Recent, remote, and immediate memory appeared intact.  There were notations that he was not complaint with his medications.  

With regard to more specific findings, an October 2004 report shows complaints of symptoms that included depression, a short temper, irritability, getting emotional and startled easily, and difficulty concentrating.  The Veteran stated that his medication was working well, and that he didn't get as angry as easily.  The report contains Axis I diagnoses of PTSD and depressive disorder, and an Axis V diagnosis of a GAF score of 70.  

A December 2004 report notes complaints of depression that had not been affected by changes in medication. The assessment notes depressive disorder, and a GAF score of 65.

A February 2005 report shows that he reported that he had a good appetite, and that he slept 8 hours per night, but that he had a low energy level and had no desire to do anything.  He also complained of depression, forgetting things, and nightmares.  The assessment was depressive disorder NOS.  The GAF score was 65.

A January 2007 VA mental health examination report shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that he did not have a history of inpatient or outpatient psychiatric care.  He complained that his nerves were bad, and that he had problems sleeping at night.  He said that he had nightmares and nightsweats about once a month.  He also reported having intrusive thoughts, being uncomfortable around people, a bad temper, and being easily startled.  He denied having panic attacks.  He said he has been married twice, the first time was for 16 years, with two children from that marriage.  He has been married to his second wife for 18 years, and he said that things are "okay" between them.  He got along "okay" with his seven siblings.  He primarily socialized through his church, which he went to three days per week.  He plays golf and goes shopping with his wife.  He worked in the coal mines for 25 years, until he was injured and had to retire in 1999; he denied any problems while he was working.  

On examination, he appeared to be anxious, tense, and edgy, but generally pleasant and cooperative with appropriate flow and content of his conversation.  He was well-oriented to time, place, and person.  There was no evidence of any active hallucinations or delusions.  Concentration was normal.  Memory and recall were slightly impaired.  Judgment was intact.  There was no evidence of any looseness of associations, flight of ideas, or pressured speech.  He denied being actively suicidal or homicidal.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF range of 55-60.  The examiner stated that the Veteran was encouraged to get into active treatment.  

A January 2014 VA mental health examination report shows the following: the Veteran's claims file had been reviewed.  The report notes the following: the Veteran did not report any significantly ongoing discord with his wife and children.  He stated that overall, he had a social support system in place consisting of family members and individuals that he attended with whom he went to church.  He complained of difficulties trusting others, experiencing emotional intimacy, and a decline in interest in hobbies and leisure pursuits.  He reported giving up hunting and fishing, and that he had little motivation to play golf.  He denied a history of suicide attempts.  He had a physical altercation with his brother in 2011, with no other history of assaultive behavior.  Since his last examination, he denied a history of drug or alcohol use of any significance, and any legal or criminal problems.  He was noted to have anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  He was calm, cooperative, and attentive.  

The Veteran was noted not to currently be involved in ongoing mental health treatment, to not have been seen by mental health practitioners at the facility (Beckley VAMC) since February 2005, and to not currently be prescribed any medication to address his psychiatric symptoms.  

On examination, he was clean, neatly groomed, and appropriately dressed.  Speech was spontaneous, clear, and coherent.  Affect was appropriate.  Mood was anxious.  He was oriented to person, time, and place.  Thought process, and thought content, were unremarkable.  There were no delusions or hallucinations, obsessive or ritualistic behavior, panic attacks, episodes of violence, or suicidal or homicidal thoughts or ideation.  For judgment, he understood the outcome of his behavior.  Impulse control was good.  Remote, recent, and immediate memory were normal. There was no problem with the activities of daily living.  There was no obvious impairment in thought process or communication observed during the assessment.  The Veteran reported that he last worked as an underground coal miner in 2000, until he was forced to retire due to a neck injury after 25 years.  He did not report missing any time from work due to mental health issues, nor did he describe any history of difficulty adjusting to a work-like setting or any previous significant occupational impairment secondary to mental health signs and symptoms.  The Veteran did not show a pattern of functional impairment that would significantly negatively impact his level of occupational functioning.  He denied any functional impairment in his ability to care for himself, take care of his personal hygiene, or complete his activities of daily living.  He indicated that he was able to drive independently and without supervision.  He denied any disturbance of concentration and focus.  The results of a mini-mental examination were within normal limits, indicating the absence of any gross cognitive impairment.  The Veteran did not report that he was ever fired or written up due to inappropriate behavior on the job.  

The examiner stated that the Veteran would likely experience mild occupational impairment if attempting to maintain gainful employment.  He is not found to have total incapacity in occupational functioning due to PTSD symptoms.  His PTSD symptoms would have the same impact whether the employment was physical or sedentary.  The DSM-V criteria were utilized for the examination, and these criteria no longer use a GAF score, therefore, no GAF score was included in the report.  The Axis I diagnosis was PTSD.  The examiner indicated that a mental condition had been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A statement from the Veteran's spouse, received in November 2013, shows that she states that the Veteran's PTSD was diagnosed eight years before, that it had caused many obstacles in his life, and that he is irritable, anxious, easily angered, and has difficulty sleeping, with daily flashbacks.  He no longer enjoys hunting, or fishing, and he has lost his desire for intimacy.    

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran has primarily complained of symptoms that include nightmares and nightsweats about once a month, as well as intrusive thoughts, being uncomfortable around people, a bad temper, and being easily startled.  Between 2004 and 2005, his medications included Sertraline and Trazodone.  Since that time, it does not appear that he has received either treatment or medication for control of his psychiatric symptoms.  His memory was noted to be slightly impaired in the January 2007 VA examination report, and normal in the January 2014 VA examination report.  Overall, the medical evidence shows that he has been found to be oriented to person, time, and place, with unremarkable or normal thought process, thought content, and concentration.  He can drive independently, and he is not shown to have any impairment in the activities of daily living.  There is no evidence of delusions or hallucinations, obsessive or ritualistic behavior, panic attacks, episodes of violence (other than one altercation with his brother in 2011), or suicidal or homicidal ideation.  

Overall, the Veteran's GAF scores of record range between 55 and 70, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  With regard to employment, the Veteran has reported that he quit working as a coal miner in about 2000 following a neck injury.  The Veteran has not asserted that he was ever fired or written up due to inappropriate behavior on the job.  He has not reported missing any time from work due to mental health issues, nor has he described any history of difficulty adjusting to a work-like setting or any previous significant occupational impairment secondary to mental health signs and symptoms.  The VA examiner indicated that although mental condition had been formally diagnosed, the symptoms are not severe enough to interfere with occupational and social functioning.  See January 2014 VA examination report, providing only more evivdence against this claim. 

In addition, there is insufficient evidence of such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks; difficulty in understanding complex commands, impaired judgment; impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, nor are the other demonstrated symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The January 2014 VA examination report specifically states that the Veteran did not show a pattern of functional impairment that would significantly negatively impact his level of occupational functioning, and that he would likely experience mild occupational impairment if attempting to maintain gainful employment.  The VA examiner indicated that although mental condition had been formally diagnosed, the symptoms are not severe enough to interfere with occupational and social functioning.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.

In this regard, it is important for the Veteran to understand that this finding does not suggest the Veteran does not have problems associated with his PTSD.  It is simply a finding that while the Veteran does have problems with PTSD, it is not enough to provide the Veteran with more compensation at this time.  He simply does not meet the next higher criteria. 

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorder.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran worked as a coal miner for 25 years until about 2000, and that he quit working due to an on-the-job neck injury.  The Veteran's symptomatology has been discussed; it includes GAF scores ranging between 55 and 70.  There is no evidence of relevant hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities (this is the basis for the 30% finding as medical evidence would not clearly support this finding).  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

II.  TDIU

In its March 2012 remand, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised, and  is before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: PTSD, evaluated as 30 percent disabling.  His combined rating is 30 percent.  

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2015), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  

In this case, the medical evidence shows that the Veteran worked as an underground coal miner for 25 years, until about 1999-2000, at which time he stopped work due to an on-the-job neck injury.   The January 2014 VA examination report states that Veteran has not asserted that he was ever fired or written up due to inappropriate behavior on the job.  He has not reported missing any time from work due to mental health issues, nor has he described any history of difficulty adjusting to a work-like setting or any previous significant occupational impairment secondary to mental health signs and symptoms.  The examiner stated that the Veteran would likely experience mild occupational impairment if he attempted to maintain gainful employment, that he is not found to have total incapacity in occupational functioning due to PTSD symptoms, and that his PTSD symptoms would have the same impact whether the employment was physical or sedentary.  The VA examiner further indicated that although mental condition had been formally diagnosed, the symptoms are not severe enough to interfere with occupational and social functioning.

In summary, there is no history of hospitalization or surgery associated with the Veteran's service-connected disability.  There is no competent opinion of record indicating that the Veteran is unemployable due to his service-connected disability.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  

For both claims on appeal, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal involves a claim for an initial increased evaluation for PTSD, and a derivative claim for a TDIU.  Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (finding that TDIU "is in essence a claim for an increased rating"); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded examinations, and an opinion has been obtained with regard to the claim for a TDIU.  To the extent that the Veteran has indicated that he received disability benefits from the Social Security Administration (SSA), he has reported that his disability benefits are related to an on-the-job neck injury; he has not asserted that these records are relevant to either of the issues on appeal.  Therefore, no additional development is warranted.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that SSA records are not relevant when a SSA decision is on a completely unrelated medical condition and the Veteran makes no allegations that the records may otherwise be relevant to the claim for which the Veteran seeks VA benefits).

In March 2012, the Board remanded these claims.  The Board directed that the Veteran be notified that he may submit lay statements describing his PTSD symptoms and the impact of those symptoms on his ability to work, and that he be requested to identify all health care providers who have treated him for PTSD since 2005.  In November 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  There is no record to show that any lay statements were received, other than a November 2013 statement from his spouse.  The Veteran also submitted a form (VA Form 21-4142) in which he indicated that he had been treated at the Beckley VAMC (no treatment dates were provided).  VA subsequently determined that there were no treatment reports for the Veteran from the Beckley VAMC that were dated after 2005.  See CAPRI (Compensation and Pension Records Interchange) record, dated in December 2013.  

Finally, the Board directed that the Veteran be scheduled for a VA psychiatric examination.  In January 2014, this was done.  To the extent that the Board requested a GAF score, and the January 2014 VA examiner failed to provide one, the examiner provided a sufficient basis for failing to do so, explaining that current medical standards no longer relied upon or utilized such scores.  A remand for additional development is therefore not warranted.  Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board may not make independent medical assessments).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

An initial evaluation in excess of 30 percent for service-connected PTSD is denied.

TIDU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


